Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-134

IN RE KEITH M. BONNER
                                                           2020 DDN 15
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 305938

BEFORE: McLeese and Howard, Associate Judges, and Washington, Senior Judge.

                                   ORDER
                             (FILED— April 14, 2022)


       On consideration of the certified copy of the order from the state of Maryland
disbarring respondent from the practice of law in that state; this court’s March 9,
2022, order suspending respondent from the practice of law in this jurisdiction and
directing him to show cause why reciprocal discipline should not be imposed;
respondent’s response thereto wherein he states he does not object to reciprocal
disbarment; and the statement of Disciplinary Counsel; and it appearing that
respondent filed his D.C. Bar R. XI, §14(g) affidavit on March 21, 2022, it is

       ORDERED that Keith M. Bonner is hereby disbarred from the practice of law
in the District of Columbia nunc pro tunc to March 21, 2022. See In re Sibley, 990
A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies unless one of the exceptions is
established).

                                  PER CURIAM